DETAILED ACTION
Claims 1-6 are pending.
Claims 1-6 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/JP2018/036971, filed 10/03/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-195652, filed 10/06/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
Each line 2 of claims 3 and 6, recites a phrase “rare earth element”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to the rare earth element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3 and 6, recites a phrase “the electroless Pd plating solution contains Ge and rare earth element in an amount of 0.1 g/L to 10 g/L”. However, it is unclear what the phrase refers to, i.e., the electroless Pd plating solution contains at least one selected from a group consisting of Ge and the rare earth element, wherein each in an amount of 0.1 g/L to 10 g/L, or the electroless Pd plating solution contains both Ge and the rare earth element, wherein each in an amount of 0.1 g/L to 10 g/L. The examiner interprets the phrase refers to the electroless Pd plating solution contains at least one selected from a group consisting of Ge and the rare earth element, wherein each in an amount of 0.1 g/L to 10 g/L. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al., Study on physical and chemical behaviors of rare earths in preparing tube supported palladium film by electroless plating, Journal of Rare Earths, 2006, 24, 259 (Jiang).
Regarding claims 1-6, Jiang discloses a new plating process of adding rare earths into conventional plating solution to prepare palladium film on the porous ceramic tube and the effects of rare earths on deposition rate, plating temperature, metal grain size and film densification (Jiang, page 259, right column, 1st paragraph); Jiang further discloses the activated tubes were plated in conventional electroless plating solutions containing different kinds of single rare earth oxides, such as La2O3 (reading upon at least one selected from a group consisting of Ge and rare earth element and at least one selected from a group consisting of La, Ce, Sm, and Y), wherein the composition of the traditional plating solution are: PdCl2 (i.e., a palladium compound, NH4OH, 2Na·EDTA (i.e., an amine compound, reading upon a complexing agent) and N2H4 (i.e., hydrazine, reading upon a reducing agent) (Jiang, paragraph spanning between pages 259-260).
2O3 of 0.2 g/L, 0.6 g/L, 0.8 g/L and 1.0 g/L (Jiang, page 260, Fig. 1). This corresponds to a concentration of La of: 0.17 g/L, 0.51 g/L, 0.68 g/L, and 0.85 g/L (0.2*139/326*2= 0.17 g/L; 0.6*139/326*2= 0.51 g/L; 0.8*139/326*2= 0.68 g/L; 1.0*139/326*2= 0.85 g/L) based on the molecular weight of La2O3 (326 g/mol) and atomic mass of La (139 g/mol). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al., Study on kinetics of palladium inorganic composite membrane prepared by Yb-Lb modified electroless plating, Chinese Rare Earths, 2008, 29, 95-99 (Jiang-2008) (provided in IDS received on 04/03/2020).
Jiang-2008 discloses an electroless plating solution comprising PdCl2, NH4OH, 2Na·EDTA, N2H4, and Yb-La (page 95, left column, section 1.3)
However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732